ACCEPTED
                                                                                                           03-13-00817-CV
                                                                                                                   3634247
                                                                                                  THIRD COURT OF APPEALS
                                                                                                            AUSTIN, TEXAS
                                                                                                      1/2/2015 10:16:44 AM
                                                                                                          JEFFREY D. KYLE
                                                                                                                     CLERK

                                                                                         Emily J. Davenport
                                                                                    816 Congress Ave., Suite 1260
                                                                                    RECEIVEDAustin,     TX 78701
                                                                                                  IN 512-226-0003
                                                                             3rd   COURT     OF  APPEALS
                                                                                      emily.davenport@kempsmith.com
                                                                                 AUSTIN, TEXAS
                                                                             1/2/2015 10:16:44 AM
                                          January 2, 2015                      JEFFREY D. KYLE
                                                                                     Clerk


Via Electronic Filing
Jeffrey D. Kyle
Clerk of the Court
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

Re:    Cause No. 03-13-00817-CV; Seton Family of Hospitals, d/b/a Seton Medical Center v.
       Beverly J. Haywood; In the 3rd Court of Appeals

Dear Mr. Kyle:

This letter is to advise you and all counsel of record in this matter that I will be on vacation April
29 through May 4, 2015 and July 29 through August 4, 2015. By copy of this letter, I am
notifying all counsel of record of my vacation. I request that no hearings, depositions, or trial be
scheduled during this time that would require a responsive pleading and/or my attendance in
court.

Thank you for your attention to this matter.

Very truly yours,

/s/ Emily J. Davenport

Emily J. Davenport

cc:
Robert C. Alden
Byrd, Davis Furman & Alden, LLP
707 West 34th St.
Austin, TX 78705
Via Electronic Service